 



Exhibit 10.1
Amendment to Credit Agreement
This agreement is dated as of October 25, 2005, by and between Cavco Industries,
Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”), and its
successors and assigns. The provisions of this agreement are effective on the
date that this agreement has been executed by all of the signers and delivered
to the Bank (the “Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated
September 17, 2003, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.   2.   MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

2.1 From and after the Effective Date, the provisions in the Credit Agreement
under Section 5.2 captioned “I. Investments.” and “J. Leverage Ratio.” are
hereby deleted.

2.2 From and after the Effective Date, the provision in the Credit Agreement
under Section 5.2 captioned “M. Fixed Charge Coverage Ratio.” is hereby amended
and restated to read as follows:
M. Fixed Charge Coverage Ratio. Permit as of each fiscal quarter end, its ratio
of net income before taxes, plus amortization, depreciation, interest expense,
rent and operating lease payments minus any Distributions, for the twelve month
period then ending to prior period current maturities of long term debt and
capital leases, interest expense, taxes, rent and operating lease payments for
the same such period to be less than 1.25 to 1.00.
2.3 From and after the Effective Date, the provision in the Credit Agreement
under Section 5.3 captioned “A. Acquisitions.” is hereby amended and restated to
read as follows:
     A. Acquisitions. Purchase or acquire any securities, limited liability
company interest or partnership interest (or warrants or other options or rights
to acquire the same) of, or make any loans or advances to, any person, firm,
limited liability company, partnership or corporation, except for a purchase,
acquisition, loan or advance, where the Borrower has provided to the Bank pro
forma statements demonstrating to the Bank that such purchase, acquisition, loan
or advance will not result in the Borrower being out of compliance with any
financial or other covenant contained herein.

3.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.  
4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or any promissory note or credit facility
executed in reference to the Credit Agreement exists, and (c) no condition,
event, act or omission has occurred, which, with the giving of notice or passage
of time, would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.   5.   FEES AND EXPENSES. The Borrower agrees to pay all fees and
out-of-pocket disbursements incurred by the Bank in connection with this
agreement, including legal fees incurred by the Bank in the preparation,
consummation, administration and enforcement of this agreement.   6.   EXECUTION
AND DELIVERY. This agreement shall become effective only after it is fully
executed by the Borrower and the Bank, and the Bank shall have received from the
Borrower the following documents: Note Modification Agreement.   7.  
ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date of
this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts

 



--------------------------------------------------------------------------------



 



    and liabilities, of whatever kind or nature, in law or in equity, of the
Borrower, whether now known or unknown to the Borrower, which may have arisen in
connection with the Credit Agreement or the actions or omissions of the Bank
related to the Credit Agreement on or prior to the date hereof. The Borrower
acknowledges and agrees that this agreement is limited to the terms outlined
above, and shall not be construed as an agreement to change any other terms or
provisions of the Credit Agreement. This agreement shall not establish a course
of dealing or be construed as evidence of any willingness on the Bank’s part to
grant other or future agreements, should any be requested.   8.   NOT A
NOVATION. This agreement is a modification only and not a novation. Except for
the above-quoted modification(s), the Credit Agreement, any loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in connection with the Credit Agreement, and all the terms
and conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated therein. This agreement is to be
considered attached to the Credit Agreement and made a part thereof. This
agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any document
executed in conjunction therewith, the provisions of this agreement shall
supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement.

              Borrower:
 
            Cavco Industries, Inc.
 
       
 
  By:   /s/ Daniel Urness
 
       
 
       
 
           Daniel Urness                 Interim CFO
 
       
 
      Printed Name                                   Title
 
            Date Signed: 10/25/05
 
            Bank:
 
            JPMorgan Chase Bank, N.A.
 
       
 
  By:   /s/ Steven J. Krakoski
 
       
 
       
 
           Steven J. Krakoski            Senior Vice President
 
       
 
      Printed Name                                           Title
 
            Date Signed: 10/25/05

 